Citation Nr: 0021068	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 21, 
1973, to December 12, 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a heart disability.  

The November 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  The February 2000 Board decision remanded the case 
to obtain additional medical records.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  A heart disability clearly and unmistakably preexisted 
the veteran's entrance into service.

2.  The increase in severity of the preexisting heart 
disability during service represented more than the natural 
progress of the disability.  


CONCLUSION OF LAW

A heart disability was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The October 1973 induction examination report stated that the 
veteran's heart was normal, and no pertinent defects or 
diagnoses were noted.  

The veteran went to the clinic in November 1973 for shortness 
of breath and chest pain.  He reported a history of a heart 
murmur prior to service.  The diagnosis was congenital aortic 
stenosis and insufficiency.  In December 1973, the Medical 
Examination Board recommended a medical discharge, opining 
that the veteran was unfit for enlistment because congenital 
heart disease consisting of a congenital bicuspid aortic 
valve existed prior to service.  The December 1973 discharge 
examination report stated that the diagnosis was congenital 
aortic stenosis and insufficiency.  

The September 1994 assessment from a county public health 
unit was congestive heart failure of unknown cause.  The 
January 1995 private echocardiogram impression included 
aortic stenosis, aortic regurgitation, mitral regurgitation, 
left ventricular hypertrophy, and hypokinesis of the 
inferior, posterior, and lateral walls.  

The veteran was admitted to a private hospital from January 
1995 to February 1995 for increasing shortness of breath.  He 
reported a history of an enlarged heart with cardiomyopathy 
and valvular problems.  The clinical assessment included 
cardiomegaly, rule out significant cardiomyopathy and/or 
pericardial effusion; evidence of valvular heart disease; and 
a history of compensated congestive heart failure.  

Following the private hospitalization, the February 1995 VA 
assessment was congestive heart failure, and the veteran was 
admitted to a VA hospital.  The February 1995 x-ray 
impression was cardiomegaly with congestive heart failure and 
pleural effusion and infiltration on the right side.  The 
February 1995 diagnoses included cardiomyopathy with severe 
congestive heart failure, valvular heart disease, mitral 
regurgitation, tricuspid regurgitation, aortic regurgitation, 
and aortic stenosis.  

From late February 1995 to March 1995, the veteran was 
admitted to another VA hospital for an echocardiogram, 
cardiac catheterization, and additional tests.  The diagnoses 
included severe aortic stenosis, aortic insufficiency, mitral 
regurgitation, tricuspid insufficiency, and severe diastolic 
dysfunction.  The March 1995 VA
x-ray impression was heart failure with a very large heart, 
pulmonary edema, and bilateral pleural effusions.  

The veteran underwent an aortic valve replacement at a VA 
hospital later in March 1995.  The March 1995 pathology 
diagnosis was arteriosclerotic valvular disease with 
microscopic stigmata of rheumatic disease remaining.  

The veteran's April 1995 application stated that he was 
treated at the B.P. Facility in December 1973 and at a 
private hospital and two VA hospitals in February 1995.  

The May 1995 VA x-ray impression was persistent marked 
cardiomegaly without signs of failure and complete resolution 
of the infiltration and subsegmental atelectasis bilaterally.  
The August 1995 VA x-ray impression was cardiomegaly with 
left ventricular configuration and, otherwise, no acute 
disease.  

The veteran's September 1995 statement indicated that he was 
treated at the B.P. Facility in December 1973, at a county 
public health unit from December 1973 to January 1995, and by 
the VA since January 1995.  In September 1995, a veteran's 
service organization called to inform the VA that a person at 
the National Personnel Records Center claimed that he had the 
veteran's service medical records on his desk.  The RO's 
October 1995 letter informed the veteran that the RO had 
received no meaningful reply from the military to over 3 
requests for his service medical records.  The RO's January 
1996 letter informed the veteran that the National Personnel 
Records Center had definitely confirmed that it did not have 
any service medical records for the veteran.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1997.  The 
veteran testified that he first felt symptoms of chest pains 
and breathing problems in basic training.  

The February 1997 VA assessment was status post aortic valve 
replacement.  The February 1997 VA x-ray impression was mild 
cardiomegaly with no evidence of acute disease.  The June 
1997 and January 1998 VA assessment was status post mitral 
valve replacement.  The January 1998 VA x-ray impression was 
probably slight cardiomegaly, and no acute cardiopulmonary 
abnormality was seen.  

The veteran underwent a VA examination in June 1998.  The 
examiner reviewed the veteran's claims folder.  The examiner 
noted that the veteran was first diagnosed with aortic 
stenosis and aortic regurgitation in service.  After service, 
he was sent to the B.P. Facility where he was told that he 
likely had a congenital heart disease consisting of a 
congenital bicuspid aortic valve.  The veteran was discharged 
from the B.P. Facility in December 1973, with clinical 
evaluation at the time indicating that he had congenital 
aortic stenosis and insufficiency that existed prior to 
service.  Eventually, the veteran underwent an aortic valve 
replacement in March 1995.  In the assessment, the June 1998 
VA examiner opined that it seemed likely that the veteran's 
aortic valvular condition might have been present prior to 
enrollment in service because it seemed unlikely that in 
approximately 2-3 months time that he could have developed 
aortic stenosis.  Except in unusual circumstances even 
rheumatic fever effects generally were later, except for 
rapid development of regurgitant lesions.  The examiner 
opined that it was likely that the severity of the veteran's 
aortic valve disease was enough at that time that the veteran 
did not tolerate physical exertion well.  The examiner twice 
stated that it was possible that participating in service 
worsened the veteran's condition.  The examiner opined that 
it was unlikely that the worsening symptoms during service 
were due to the natural progress of the disease, given the 
relatively short duration of service.  The examiner opined 
that the veteran's aortic valve stenosis and aortic 
regurgitation likely existed prior to service and was missed 
on the enlistment screening examination and that allowing him 
to proceed like the other enlisted personnel might have 
worsened his condition.  

In August 1999, the RO noted that the veteran had not 
responded to several phone messages left with the persons 
answering his phone.  

In March 2000, the Bay Pines Facility informed the RO that it 
had no record of the veteran.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

38 C.F.R. § 3.303(c) (1999) excludes congenital defects from 
consideration for service connection:  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(1999).  When a disease is of a congenital nature, VA 
adjudicators are justified in finding that such disease pre-
existed service, but that in cases where the disease is first 
manifest in service, guidance from medical authorities may be 
necessary regarding the actual time of inception.  In these 
cases, entitlement to service connection should be turned on 
whether manifestations of the disease in service constituted 
"aggravation" of the condition.  See Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

Entitlement to service connection for a congenital disorder 
may be allowed if the congenital disorder initially became 
manifest in service but progresses during service at a 
greater rate than normally expected.  VA General Counsel 
Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for a heart 
disability is well grounded.  The medical evidence includes a 
diagnosis of a current heart disability because the diagnoses 
since January 1995 include aortic insufficiency, aortic 
stenosis, aortic regurgitation, arteriosclerotic valvular 
disease, bilateral pleural effusions, cardiomegaly, diastolic 
dysfunction, left ventricular hypertrophy, mitral 
regurgitation, pulmonary edema, status post aortic valve 
replacement, status post mitral valve replacement, and 
tricuspid insufficiency.  

The medical evidence shows an in-service diagnosis of a heart 
disability.  The December 1973 discharge diagnosis was 
congenital aortic stenosis and insufficiency.  

The claim is well grounded because the medical evidence 
includes a nexus opinion relating a current heart disability 
to active service.  The June 1998 VA examiner opined that the 
veteran's aortic valve disease preexisted service and that it 
was possible that participating in service did worsen this 
condition.  Accordingly, the claim of entitlement to service 
connection for a heart disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In this case, the RO obtained the available 
service medical records.  The RO obtained medical records 
from the identified VA and private health care providers or 
determined that the provider had no records for the veteran.  
The veteran received a VA examination, filed numerous lay 
statements, and provided sworn testimony at a regional office 
hearing.  

The May 1995 and May 1997 letters from the Social Security 
Administration informed the RO that the veteran had applied 
for Social Security disability benefits.  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining SSA records.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran and his representative alleged that the RO failed 
to obtain medical records for the 20 years prior to 1995.  
However, the veteran's April 1995 application listed no 
treatment dates prior to 1995 other than December 1973 
treatment at the B.P. Facility, which records no longer 
exist.  In any event, the RO's May 1995, October 1995, 
January 1996, June 1999, and March 2000 letters asked the 
veteran to provide any additional medical records and lay 
statements in support of his claim, and the duty to assist is 
not a one-way street.  If the appellant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Since the appellant was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA fulfilled its duty 
to assist under 38 U.S.C.A. § 5107(a) except for obtaining 
Social Security Administration records.  

This case may be decided without the missing Social Security 
records because a preponderance of the evidence supports 
service connection based upon aggravation.  

Medical evidence and lay statements show that symptoms of a 
heart disability may have first manifested during service.  
The veteran was presumed sound at enlistment because the 
October 1973 induction examination report states that his 
heart was normal, and he contends that he had no heart 
problems, shortness of breath, or chest pains until service.  
Although he reported a history of a heart murmur to the 
November 1973 examiner, a lay person is not competent to 
diagnose the onset of a disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Nonetheless, a heart disability was not incurred in active 
service because clear and unmistakable evidence demonstrates 
that a heart disability existed prior to service.  The June 
1998 VA examiner concurred with the December 1973 Medical 
Examination Board opinion that congenital aortic stenosis and 
insufficiency existed prior to service.  The VA examiner 
further opined that it seemed unlikely that the veteran could 
have developed aortic stenosis in the short period of 
service.  

A presumption of aggravation applies because the evidence 
demonstrates that it was likely that there was an increase in 
the veteran's heart disability during service that was not 
due to the natural progress of the disease.  Maxson v West, 
12 Vet. App. 453, 459-460 (1999).  The June 1998 VA examiner 
opined that it was likely that the veteran's preexisting 
heart disability possibly worsened due to physical exertion 
in service and not due to the natural progress of the 
disease.  Although the medical evidence shows no treatment 
for a heart disability for over 20 years after service, the 
lack of medical records, by itself, does not constitute clear 
and unmistakable evidence to rebut the presumption of 
aggravation.  In this case, there was no medical opinion that 
the increase in severity was due to the natural progress of 
the preexisting disease.  See 38 C.F.R. § 3.306(b).  
Accordingly, a heart disability was aggravated by active 
service.  


ORDER

Entitlement to service connection for a heart disability is 
granted.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

